Title: To George Washington from Bryan Fairfax, 20 December 1770
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston December the 20th 1770

I have received your Favor of the 14th and now inclose a copy of my Last Letter to Mrs Savage, wherein I have told her my Sentiments very freely—and if you desire we should write a joint Letter when we have the pleasure of meeting I shall be agreeable to it. I can’t conveniently go down till the middle of January so that at present I can’t appoint any place of meeting even Mr Montgomerie—I have some thoughts of being at Alexandria in January Court, but it will depend on the weather & Circumstances. But as to the Payment of the Money, I am inclined for my Part, either to settle it as Mr Montgomerie proposes, or to write to her to know whether she stills objects to the payment of the Money to Mr Montgomerie or not, and if she does to send over another power in room of the other to some other Person. I am Dr sir Yr most obedt Servt

Bryan Fairfax

